DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/4/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The claim 1 limitation “the bottom plate has one end and an other end in a predetermined direction” is in contradiction to the disclosure and thus unclear. 1   
It is unclear to what element “a middle position” (claim 1) belongs to (e.g., middle position of the tray, attachment portion, bottom plate or some other element?).  Further applicant’s element 45 is not clearly shown/disclosed to be in any middle position relative to any other element (e.g., see figs.5 or 6).  Nor does 35c appear to be in a middle position of 35b (e.g., see figures 11 or 12).  For purposes of applying the prior art elsewhere below the claim is taken to mean that --the oil tray further includes an attachment portion having a middle portion extending upwardly from the bottom plate at some point along the predetermined axis--.  Claim 9 is similarly phrased and thus also rejected.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nagayama US 2014/0060230 in view of Shi CN 206344173 and Takahashi US20140274515.
Regarding newly amended claim 1 (as best understood)2, Nagayama discloses a parallel link robot comprising: a main body (1) a plurality of driving mechanisms (11, 31) provided in the main body; a plurality of link units (32) each having one end connected to a corresponding one of the plurality of driving mechanisms; a movable plate (2) disposed beneath the main body, and supported by other ends of the plurality of link units.  The oil tray taught by Shi (see obviousness rationale set forth in the previous 3/26/2021 and 6/29/2021 Office actions) includes a bottom plate (4) and a wall (front 5 as oriented in fig.1), the bottom plate has one end (front end of 4 connected to front 5 as oriented in fig.1) and an other end (back end of 4 connected to 6 as oriented in fig.1) in a predetermined direction (front to back direction, or back to 
Regarding newly amended claim 9 (as best understood), Nagayama discloses a parallel link robot comprising: a main body (1) a plurality of driving mechanisms (11, 31) provided in the main body; a plurality of link units (32) each having one end connected to a corresponding one of the plurality of driving mechanisms; a movable plate (2) disposed beneath the main body, and supported by other ends of the plurality of link units.  The oil tray taught by Shi (see obviousness rationale set forth in the previous 3/26/2021 and 6/29/2021 Office actions) includes a bottom plate (4) having one end (front end of 4 connected to front 5 as oriented in fig.1) and an other end (back end of 4 connected to 6 as oriented in fig.1) in a predetermined direction (front to back direction, or back to front direction) that is orthogonal to a thickness direction (upward direction, or downward direction) of the bottom plate (thickness direction is up/down at the bottom most point of 4), a wall (front 5 as oriented in fig.1) that extends upwardly from the one end of the bottom plate, and an opening area (opening 
The remaining claims are not newly amended and thus are suggested by the art in a manner that flows naturally from the above explanations and those explanations set forth in previous Office Actions mailed 3/26/2021, 6/29/2021 and 10/4/2021, which are incorporated herein by reference).

Response to Arguments
Applicant's argues that “a middle position” (claim 1) is clear since the written description implies that the middle position is the position of the attachment portion 45.  This is NOT persuasive.  While the meaning of a term can be read in light of the written description, limitations cannot be read into the claims from the specification (i.e., the claim does not recite “a middle position of the attachment portion”.  Furthermore, the examiner notes that applicant’s noted paragraph (0017) of the written description makes no such specific recitation but rather also enigmatically 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR L MACARTHUR whose telephone number is (571)272-7085.  The examiner can normally be reached on M-Th 9:30am-8pm.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2173.03 which states that a claim may be "indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In re Moore, 439 F.2d 1232, 1235-36, 169 USPQ 236, 239 (CCPA 1971); In re Cohn, 438 F.2d 989, 169 USPQ 95 (CCPA 1971); In re Hammack, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970)."
        
        2 As noted in the 35 USC 112 clarity rejections elsewhere above, a great deal of confusion and uncertainty exists as to the proper interpretation of numerous claim limitations.  In the interest of compact prosecution, the examiner has applied the prior art as best as the claims can be understood.  However, in accordance with MPEP § 2173, overly detailed mapping of the art to each and every claim limitation as currently written would be improper since such would require undue speculation as to the intended meaning/scope thereof. See In re Wilson, 424 F.2d 1382, 1385 (CCPA 1970); In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962).